Citation Nr: 1511651	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  09-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as a result of a service-connected disability and/or service in Southwest Asia.

2.  Entitlement to service connection for a left knee disability, to include as a result of a service-connected disability and/or service in Southwest Asia.

3.  Entitlement to service connection for a right foot disability, to include as a result of a service-connected disability and/or service in Southwest Asia.

4.  Entitlement to service connection for a left foot disability, to include as a result of a service-connected disability and/or service in Southwest Asia.

5.  Entitlement to service connection for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1990 to August 1993.  He served in Southwest Asia from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he experiences pain of the low back, left knee, and both feet as a result of an undiagnosed illness/medically unexplained chronic multisymptom illness.  Alternately, he relates the disorders of these joints to his service connected right knee disability, to include as being related to an altered gait.  He further maintains that he has a left foot disorder as a result of an injury sustained during a boxing event in service.  

Although an October 2013 VA examination found arthritis of the lumbar spine and left knee were not caused by the Veteran's service-connected right knee disability, the examiner failed to address the question of service connection based on aggravation.  Further, to the extent that the Veteran complained of bilateral foot pain, and that the examiner did not identify/diagnose a disability of either foot, he did not private treatment in July 1997 for rupture of the synovial membrane of the extensor with repair of exostosis of the cuneiform bone of the left foot.  Nor did the examiner address whether any manifest signs of symptoms to the feet (foot pain) are a result of an undiagnosed illness/medically unexplained chronic multisymptom illness.  

With regard to his claim for bilateral hearing loss, the Veteran notes that he has been issued VA hearing aids, and that his hearing loss is the result of in-service noise exposure.  His hearing loss claim has not been addressed by a VA audiology examination.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Here, the Board finds the Veteran should be afforded an additional VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained VA treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current disability of the low back, left knee.  After conducting a review of the claims file, interview of the Veteran, and physical examination, the examiner should provide the following opinions:

a. Identify/diagnose any disability of the low back, left knee, or feet that presently exists or that has existed at any time during the appeal.
b. For each diagnosed disability of the low back, left knee, and/or feet, state whether it is at least as likely as not (50 percent probability or greater) that the disability:
i. had its onset in service or is otherwise etiologically related to the Veteran's active service,
ii. was caused by or due to the Veteran's service connected right knee disability, to include an altered gait, or
iii. was aggravated by the Veteran's service connected right knee disability, to include an altered gait.
c. If any identified symptom(s) represent an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multi-symptom illness, such should be stated along with a description of the extent to which the illness has manifested.

The examiner should address the relevant evidence of record, including private treatment records dated in July 1997 for rupture of the synovial membrane of the extensor with repair of exostosis of the cuneiform bone of the left foot.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for a VA audiology examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has hearing loss as a result of noise exposure during active service.  The examiner should address the relevant evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



